507 So.2d 558 (1987)
Ex parte Cynthia HILL.
(Re Cynthia Hill v. State of Alabama).
86-640.
Supreme Court of Alabama.
May 1, 1987.
Donald L. Colee, Jr., of Ackerman, Colee & Tucker, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., respondent.
Prior report: Ala.Cr.App., 507 So.2d 554.
PER CURIAM.
The writ is denied. In denying the writ, we point out that we agree with Judge Bowen's opinion concurring in the result.
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.